 

Exhibit 10.2

 

EXECUTIVE EMPLOYMENT AGREEMENT

 

THIS EXECUTIVE EMPLOYMENT AGREEMENT (this “Agreement”), is entered into and
effective January 4, 2017, by and between ALLIANCE MMA, INC., a Delaware
corporation (“Alliance”), and Brian Butler-Au, an individual and resident of the
Commonwealth of Virginia (“Executive”).

 

In consideration of the mutual covenants and undertakings herein contained, the
parties, each intending to be legally bound, agree as follows:

 

1.          Employment. Upon the terms and subject to the conditions set forth
in this Agreement, Alliance agrees to employ Executive as Managing Director,
Fighter Management of SuckerPunch, reporting to the Chief Executive Officer of
Alliance, and Executive accepts such employment.

 

2.          Duties. Executive agrees to perform such duties as are commensurate
with his position, including the oversight and management of the day-to-day
operations of SuckerPunch (the “Business”). Executive will devote such time and
efforts to the Business as are sufficient to conduct the Business as conducted
immediately prior to the date of this Agreement, and will not engage in other
business activities without Alliance’s prior written consent. Nothing herein
will prevent Executive from engaging in investment activities unrelated to the
Business for his own account. In performing his duties hereunder, Executive
shall report to Alliance’s Chief Executive Officer.

 

3.          Term. The term of this Agreement (the “Term”) will begin on the date
hereof and will expire on the two-year anniversary of such date (the “Initial
Term”). After the Initial Term, the Term will renew for renewal periods of one
year each unless either party gives the other written notice of intent not to
renew at least sixty (60) days prior to the last day of the existing term. The
parties hereto agree that, upon the expiration of the Term, Executive’s
employment with Alliance will terminate and Executive will not be entitled to
any further compensation, except as otherwise expressly provided in this
Agreement. Alliance will be under no obligation whatsoever to renew or continue
the employment of Executive beyond the Term.

 

4.          Salary; Bonus.

 

(a)         Executive will receive a salary during the Term of one hundred
twenty thousand dollars ($120,000) per year (“Base Compensation”), prorated for
partial years, payable at regular intervals in accordance with Alliance’s normal
payroll practices in effect from time to time. Alliance’s Board of Directors
will review Base Compensation annually and will consider merit-based increases
to Base Compensation in its sole discretion.

 

(b)         In addition to the compensation provided in Section 4(a) above,
Executive will be entitled to receive a bonus equal to two percent (2%) of the
gross revenues received by Alliance and/or SuckerPunch during the Term from
SuckerPunch sponsorship arrangements and fighter contracts, whether presently
existing or entered into after the date hereof. Such bonus shall be paid within
sixty (60) days of the end of the year in which such revenue is received. For
purposes hereof, “gross revenues received” shall mean, (A) with respect to a
sponsorship arrangement, the aggregate amount of expenditures made by a sponsor
under such arrangement, and from which the fees of Alliance/SuckerPunch are
calculated and deducted or paid and (B) with respect to a fighter contract, the
aggregate amount earned by a fighter before deduction for the fees of
Alliance/SuckerPunch under the terms of that contract.

 

 

 

  

5.          Benefit Programs.

 

(a) During the Term, Executive will be entitled to participate in the following
benefit programs (the “Benefit Programs”) on the terms set forth below:

 

(i)          health and dental insurance pursuant to Alliance’s current or
future plans and policies (premiums for single coverage to be paid by Alliance –
additional coverage to be paid by Executive);

 

(ii)          participation in the Alliance 401(k) plan with an Alliance match
of Executive’s contribution on a dollar-for-dollar basis for the first 3% of
Executive’s Base Compensation; and

 

(iii)          participation in any other benefit plan provided to all employees
of Alliance in accordance with the terms of such plans.

 

Executive acknowledges that the terms of the Benefit Programs are subject to
change.

 

(b) During the Term, Alliance will provide Executive with an Alliance-owned or
leased computer, and printer and supplies, for Executive’s use on behalf of
Alliance.

 

(c) During the Term, Alliance will provide Executive with a mobile phone and
either pay directly or reimburse Executive for the cost of a reasonable plan for
Executive’s use on behalf of Alliance.

 

(d) The items provided to Executive pursuant paragraphs (b) and (c) will be
returned by Executive to Alliance immediately upon the effective date of the
expiration or termination of this Agreement.

 

(e) During the Term, Alliance will or will cause SuckerPunch (i) to maintain the
registration of the automobile owned by SuckerPunch and driven by Executive
immediately prior to the acquisition of SuckerPunch by Alliance (the
“Automobile”), (ii) to provide the Automobile to Executive for his exclusive use
and (iii) to continuing paying (a) the regularly scheduled payments that become
due during the Term on the loan for the Automobile (the “Loan”), and (b) all
insurance premiums with respect to the Automobile that become due during the
Term. All loan payments, insurance premiums, registration and other costs
incurred by Alliance/SuckerPunch with respect to the Automobile (“Automobile
Expenses”) shall be set off and netted against the compensation earned by
Executive pursuant to the salary and bonus, if any, described in Section 4
above. Promptly following the expiration or termination of this Agreement,
Executive shall return the Automobile to Alliance/SuckerPunch or shall purchase
the Automobile for a purchase price equal to the payoff amount of the Loan plus
all Automobile Expenses incurred by Alliance/SuckerPunch and not set off and
netted against Executive’s compensation (the “Purchase Price”). Executive will
have at all times during the Term the right to purchase the Automobile for the
Purchase Price in effect at the time of such purchase. Upon payment of the
Purchase Price in full, Alliance/SuckerPunch shall transfer title of the
Automobile to Executive.

 

2 

 

 

6.          General Policies.

 

(a) During the Term, Alliance will reimburse Executive for all reasonable
business expenses incurred by Executive in performing his duties under this
Agreement in accordance with Alliance expense-reimbursement policies, including
the submission to Alliance of written vouchers and statements for reimbursement.

 

(b)          During the Term, Executive will be entitled to three weeks of paid
vacation each year, which he will utilize at such times when his absence will
not materially impair Alliance’s normal business functions. Unused vacation time
will not be carried forward to future years or paid as cash compensation.

 

(c)          All other matters relating to the employment of Executive by
Alliance not specifically addressed in this Agreement will be subject to the
policies applicable generally to employees of Alliance and in effect from time
to time.

 

7.          Termination of Employment.

 

(a)         Subject to the respective continuing obligations of the parties,
including but not limited to those set forth in this Section 7 and Section 8
hereof, either Executive or Alliance may terminate this Agreement and
Executive’s employment hereunder prior to the expiration of the Term by
delivering to the other party written notice of termination specifying the
effective date of such termination (the “Date of Termination”).

 

(b)         In the event of termination of Executive’s employment pursuant to
(i) the expiration of the Term, (ii) the death or Disability (as defined below)
of Executive, (iii) termination by Executive without Good Reason, or (iv)
termination by Alliance with Cause (as defined below), all compensation
(including Base Compensation) will cease, and Executive will no longer be
eligible to participate in the Benefit Programs (subject to the plan documents
governing the Benefit Plans and applicable law), in each case as of the Date of
Termination.

 

(c)          In the event of termination of Executive’s employment by Alliance
without Cause or by Executive for Good Reason, Base Compensation will continue
to be paid to Executive and Executive will continue to be eligible to
participate in the Benefit Programs (subject to the plan documents governing the
Benefit Plans and applicable law), in each case through the last day of the
then-existing Term.

 

(d)          The following terms will have the meanings indicated for purposes
of this Agreement:

 

(i)          “Cause” means:

 

3 

 

 

(A) conviction of, or plea of nolo contendere to, a felony or crime involving
moral turpitude;

 

(B) the commission of an act involving dishonesty or fraud with respect to
Alliance or the Business;

 

(C) conduct which materially damages the reputation or standing of Alliance;

 

(D) gross negligence or willful misconduct with respect to the operation of the
Business, including the failure to comply with any reasonable requests made by
Alliance’s Chief Executive Officer or Board of Directors;

 

(E) a breach of Section 8 of this Agreement; or

 

(F) Executive’s failure to cure a breach of any term of this Agreement (other
than Section 8) within thirty (30) days after receipt of written notice from
Alliance specifying the act or omission that constitutes such breach;

 

provided, however, that with respect to events set forth in clause (D),
Executive shall have been given written notice of the act, omission or event
constituting such Cause and shall not have cured such act, omission or event
within three (3) Business Days after the giving of such notice.

 

(ii)         “Disability” means the physical or mental incapacity of Executive
for a period of more than ninety (90) consecutive days, as reasonably determined
by Alliance.

 

(iii)        “Good Reason” means the occurrence, without Executive’s voluntary
written consent, of any of the following circumstances: (A) a material breach by
Alliance of any material provision of this Agreement including, but not limited
to, failure to pay Base Compensation or benefits when due; (B) Alliance’s
relocation, without Executive’s consent, to a location that is more than thirty
(30) miles from his current residence; or (C) any reduction in the Base
Compensation; provided, in each case, that Executive must provide notice to
Alliance of the existence of the condition described above within fifteen (15)
days of the initial existence of the condition, upon the notice of which
Alliance shall have thirty (30) days during which it may remedy the condition,
and provided further that the separation of service must occur within fifteen
(15) days following the end of the foregoing cure period.

 

8.          Non-Competition and Confidentiality Covenants. Executive and
Alliance are parties to a Non-Competition and Non-Solicitation Agreement, dated
of even date herewith (the “Non-Competition Agreement”), which is incorporated
herein by reference. The Non-Competition Agreement contains, among other things,
covenants of Executive respecting non-competition, non-solicitation and
non-disclosure. Any breach of the Non-Competition Agreement that is not cured as
permitted therein shall be deemed a breach of this Section 8. The
Non-Competition Agreement shall survive the termination of this Agreement in
accordance with its terms.

 

4 

 

 

9.          Notices. For purposes of this Agreement, notices and all other
communications provided for herein will be in writing and will be deemed to have
been given when delivered or mailed by United States registered or certified
mail, return receipt requested, postage prepaid, addressed as follows:

 

If to Executive: Roundtable Creative, Inc.   3801 Barrington Branch Court  
Richmond, Virginia 23233   Attention: Brian Butler-Au   Phone: (804) 833-6560  
Email: bbutler@suckerpunchent.com     If to Alliance: Alliance MMA, Inc.   590
Madison Avenue, 21st Floor   New York, New York 10022   Attention: Paul K.
Danner, III   Phone:  (212) 739-7825   Fax: (212) 658-9291       with copies to:
      Mazzeo Song P.C.   444 Madison Avenue, 4th Floor   New York, NY 10022  
Attention: Robert L. Mazzeo, Esq.   Phone: (212) 599-0310   Fax:  (212) 599-8400
   

 

or to such other address as either party hereto may have furnished to the other
party in writing in accordance herewith, except that notices of change of
address will be effective only upon receipt.

 

10.         Governing Law. The validity, interpretation, and performance of this
Agreement will be governed by the laws of the State of Delaware, without
reference to the choice of law principles or rules thereof.

 

11.         Modification. No provision of this Agreement may be modified, waived
or discharged unless such waiver, modification or discharge is set forth in a
written instrument executed by Alliance and Executive. No waiver by either party
hereto at any time of any breach by the other party hereto of, or compliance
with, any condition or provision of this Agreement to be performed or complied
with by such other party will be deemed a waiver of such condition or provision
at any other time, or a waiver of any other provisions or conditions of this
Agreement. No representation, oral or otherwise, express or implied, with
respect to the subject matter hereof have been made by either party which are
not set forth expressly in this Agreement.

 

5 

 

 

12.         Validity. The invalidity or unenforceability of any provisions of
this Agreement will not affect the validity or enforceability of any other
provisions of this Agreement, which will remain in full force and effect.

 

13.         Counterparts. This Agreement may be executed in one or more
counterparts, each of which will be deemed an original but all of which together
will constitute one and the same agreement.

 

14.         Assignment. This Agreement is personal in nature and Executive may
not assign or transfer this Agreement or any rights or obligations hereunder to
a third party. Alliance may assign this Agreement, and its rights and
obligations hereunder, to any of its operating affiliates.

 

15.         Document Review. Executive hereby acknowledges and agrees that he
(i) has read this Agreement in its entirety prior to executing it, (ii)
understands the terms of this Agreement and the effects of such terms, (iii) has
consulted with such attorneys, accountants and financial and other advisers as
he has deemed appropriate in connection with the execution and performance of
this Agreement, and (iv) has executed this Agreement voluntarily and knowingly.

 

16.         Entire Agreement This Agreement, together with the Non-Competition
Agreement, constitute the entire agreement between the parties hereto with
respect to the subject matter hereof, superseding all prior or contemporaneous
agreements or understandings.

 

[Signature Page Follows]

 

6 

 

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first set forth above.

 



ALLIANCE MMA, INC.       By: /s/ Paul K. Danner, III     Paul K. Danner, III    
Chairman and CEO         /s/ Brian Butler-Au     Brian Butler-Au  



 

7 

 

